Citation Nr: 0706896	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  02-17 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right hip, with one-inch shortening of the 
right leg, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, status post decompression, 
currently evaluated as 20 percent disabling.

4.  Whether a 60 percent rating for degenerative disc disease 
of the lumbar spine, status post decompression, was properly 
reduced to a 20 percent evaluation effective February 1, 
2003.  

5.  Entitlement to an increased rating for residuals of a 
fractured right femur with malunion and with knee disability, 
currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
fractured right tibia and fibula with ankle disability, 
currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1959 until October 
1963.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  June 2001 and September 2002 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Jackson, Mississippi.

These matters were previously before the Board in April 2004.  
At that time, a remand was ordered to accomplish additional 
development.

The issues of entitlement to an increased rating for 
residuals of a fractured right femur with malunion and with 
knee disability, entitlement to an increased rating for 
residuals of a fractured right tibia and fibula with ankle 
disability, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the right hip, with 
one-inch shortening of the right leg, is productive of 
complaints of pain; objectively, the evidence of record does 
not reveal right thigh flexion limited to 30 degrees or 
worse.

2.  The veteran's degenerative joint disease of the cervical 
spine is productive of complaints of pain; objectively, the 
evidence of record reveals no more than moderate limitation 
of motion.  

3.  At the time of the reduction of the veteran's 60 percent 
disability evaluation for degenerative disc disease of the 
lumbar spine, status post decompression, was reduced in 
November 2002, the competent evidence of record failed to 
demonstrate clear improvement of that disability.

4.  Throughout the rating period on appeal, the veteran's 
degenerative disc disease of the lumbar spine, status post 
decompression has been productive of complaints of pain; 
objectively, the evidence demonstrates no more than moderate 
limitation of motion and no more than mild neurologic 
deficit.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for traumatic arthritis of the right hip, with 
one-inch shortening of the right leg, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5010 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for degenerative joint disease of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5003-5290 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2006).

3.  The criteria for entitlement to an increased rating for 
degenerative disc disease of the lumbar spine, status post 
decompression, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002, 
until September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2006).  

4.  The reduction of the rating for the veteran's 
degenerative disc disease of the lumbar spine, status post 
decompression was improper, and the requirements for 
restoration have been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (as in effect from to September 23, 
2002 until September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of April 2004 and April 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
increased rating claims, no higher rating or effective date 
will be assigned.  As such, there is no prejudice to the 
veteran.   

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were decided prior to the issuance of appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, a lay March 2003 
lay statement is of record.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a March 2003 hearing 
before the RO.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  



I.  Increased rating- traumatic arthritis of the right hip, 
with one-inch shortening of the right leg

The veteran's claim for an increased rating was received in 
February 2001.  Throughout the rating period on appeal, he is 
assigned a 10 percent evaluation for 
his right hip disability pursuant to Diagnostic Code 5010.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  As such, the Board will 
consider Diagnostic Codes 5251 and 5252, which address 
limitation of thigh motion. 

Under Diagnostic Code 5251, a 10 percent evaluation is 
warranted where thigh extension is limited to 5 degrees.  
This represents the maximum available benefit under that Code 
section.  Therefore, Diagnostic Code 5251 cannot serve as a 
basis for an increased rating here.

Under Diagnostic Code 5252, a 10 percent rating applies where 
thigh flexion is limited to 45 degrees.  In order to be 
entitled to the next-higher 20 percent evaluation, the 
evidence must demonstrate thigh flexion limited to 30 
degrees.  

The evidence of record does not reveal right thigh flexion 
limited to 30 degrees or worse.  To the contrary, VA 
examination in May 2001 revealed right hip flexion to 93 
degrees.  No other evidence shows a lesser range of motion.  
In fact, a December 2001 VA clinical record noted good range 
of motion in the hips.

The Board recognizes that, in evaluating musculoskeletal 
disability, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, it is acknowledged that the May 2001 VA 
examination indicated moderate complaint of pain at the ends 
of motion.  Hip discomfort was also endorsed in a December 
2001 VA outpatient treatment report.  However, based on the 
objective evidence as detailed above, the veteran's 
disability picture does not more nearly approximate the next-
higher 20 percent rating under Diagnostic Code 5252. 

The Board has also considered whether any alternate Code 
sections might enable an increased rating here.  However, as 
the evidence does not establish ankylosis of the right hip, 
Diagnostic Code 5250 is not for application.  Moreover, as 
the evidence does not demonstrate limitation of thigh 
abduction beyond 10 degrees, assignment of the next-higher 20 
percent rating under Diagnostic Code 5253 is not appropriate.   
Finally, assignment of a rating under Diagnostic Code 5255, 
for femur impairment, is not permissible here.  Indeed, 
although that Code section references hip disability, it 
primarily concerns femur impairment.  The veteran is already 
service-connected for right femur impairment, under that same 
Diagnostic Code.  As such, to award a higher evaluation for 
the veteran's hip disability under that same schedular 
provision would constitute pyramiding.  See 38 C.F.R. § 4.14 
(2006).  Diagnostic Code 5275 provides that shortening of the 
bones of the lower extremity by 1 1/4 to 2 inches will be rated 
at 10 percent disabling and at 20 percent when the shortening 
is 2 to 2 1/2 inches.  These ratings may not be combined with 
other ratings for fracture or faulty union.  In this case, 
shortening by more than one inch has not been demonstrated; 
thus the requirements for even a compensable rating would not 
be satisfied and moreover, as service connection is also in 
effect for the fracture of the right femur, any rating for 
shortening could not be combined with the rating for the 
fracture. 

In conclusion, there is no basis for an increased rating for 
the veteran's traumatic arthritis of the right hip, with one-
inch shortening of the right leg.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- degenerative joint disease of the 
cervical spine

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  Because the evidence of record does not demonstrate 
disc disease as to the cervical spine, the new version of 
Diagnostic Code 5293 need not be addressed here.  

The veteran's claim for an increased rating was received in 
February 2001.  Throughout the rating period on appeal, he is 
assigned a 20 percent evaluation for 
degenerative arthritis of the cervical spine pursuant to 
Diagnostic Code 5003-5290 (now 5242).  

The Board will first determine whether the veteran is 
entitled to an increased rating under the law in effect prior 
to September 26, 2003.  Again, Diagnostic Code 5003 provides 
that degenerative arthritis is to be rated based on 
limitation of motion of the affected joint.  

Limitation of cervical motion is addressed under Diagnostic 
Code 5290.  Under that Code section, a 20 percent rating is 
warranted for moderate limitation of motion.  To achieve the 
next-higher 30 percent evaluation, the evidence must 
demonstrate severe limitation of motion.  Moreover, in 
evaluating the extent of disability, the Board must consider 
additional functional impairment due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

In the present case, a VA examination performed in June 1999 
showed that the veteran had cervical flexion to 30 degrees.  
He also had extension to 30 degrees.  Right rotation was to 
30 degrees and left rotation was to 45 degrees.  Right 
lateral flexion was to 25 degrees, and left lateral flexion 
was to 35 degrees.  The veteran complained of discomfort and 
pain, especially when rotating and flexing his neck to the 
right side.  Objectively, however, no paraspinal tenderness 
was noted and Spirling's sign was negative bilaterally.  The 
veteran was able to abduct and elevate both upper extremities 
without any difficulty.  

Subsequent VA examination in May 2001 revealed cervical 
crepitance with range of motion.  The veteran had cervical 
flexion to 30 degrees, extension to 20 degrees, lateral 
flexion to 20 degrees bilaterally and rotation to 40 degrees 
bilaterally.  There were no neurological or motor deficits in 
the upper extremities related to the veteran's neck 
disability.  

Based on the evidence during the period in question, as 
detailed above, the Board finds no basis for assignment of 
the next-higher 30 percent evaluation for severe limitation 
of cervical motion under Diagnostic Code 5290.  In so 
finding, the Board acknowledges the veteran's subjective pain 
complaints noted upon VA examination in June 1999.  The Board 
further recognizes complaints of neck pain reflected in an 
October 2002 VA clinical record.  However, the overall 
objective findings simply do not reveal a disability picture 
most nearly approximated by the next-higher evaluation, even 
when considering additional limitation of function due to 
factors such as pain and weakness.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
prior to September 23, 2002.  Again, as there is no showing 
of cervical disc disease, Diagnostic Code 5293 is not for 
application.  Furthermore, as there is no evidence of 
vertebral fracture, Diagnostic Code 5285 is not for 
application.  Similarly, as the evidence fails to establish 
ankylosis, or demonstrate disability comparable therewith, 
Diagnostic Codes 5286 and 5287 do not apply.  There are no 
other relevant Code sections for consideration. 

In sum, as discussed above, there is no basis for an 
increased rating under the rating schedule as in effect prior 
to September 26, 2003.

As noted previously, the diagnostic criteria pertinent to 
spinal disabilities in general were revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  Under the 
general rating formula for diseases and injuries of the 
spine, a 20 percent evaluation is warranted where there is 
forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees, or the combined 
range of motion of the cervical spine is not greater than 170 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5238 for 
spinal stenosis; Diagnostic Code 5242, for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

Here, the evidence subsequent to September 26, 2003 does not 
include range of motion findings for the cervical spine.  
Rather, the clinical records for this period primarily 
address the veteran's lumbar spine difficulties.  However, 
38 C.F.R. § 4.1 provides that, in evaluating a disability, 
such disability is to be viewed in relation to its whole 
recorded history.  Therefore, the Board will consider the 
earlier evidence referable to the cervical spine in 
evaluating the veteran's disability during the period in 
question.  As already set forth, such evidence does not 
indicate cervical flexion limited to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  Moreover, 
such evidence does not demonstrate additional functional 
limitation due to pain, weakness, fatigability or 
incoordination such as to enable a finding that the veteran's 
disability picture more nearly approximates the higher 
evaluation.  

In conclusion, neither the prior nor the current versions of 
the rating schedule afford an evaluation in excess of 20 
percent for the veteran's degenerative joint disease of the 
cervical spine.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III&IV.  Increased rating, propriety of rating reduction- 
degenerative disc disease of the lumbar spine, status post 
decompression and discectomy.

Under 38 C.F.R. § 4.1 it is provided that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  From March 2, 2000, until June 
1, 2000, he was assigned a temporary total rating.  Next, a 
60 percent evaluation was in effect from June 1, 2000, until 
November 9, 2000, at which time another temporary total 
rating was assigned until February 1, 2001.  From February 1, 
2001, a 60 percent rating was again in effect under 
Diagnostic Code 5293, as in effect in 2001, until February 1, 
2003, when a rating reduction took affect.  At that time, the 
veteran's disability percentage was reduced to 20 percent 
disabling.  

The Board also notes that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003. 

There is no dispute that the veteran experienced 
symptomatology associated with his lumbar disc disease.  
Indeed, he underwent surgery on March 2, 2000, and again on 
November 9, 2000, and he was assigned temporary total ratings 
during his periods of convalescence pursuant to 38 C.F.R. 
§ 4.30.  

The Board observes that Diagnostic Codes 5292 and 5295 
provide a maximum disability evaluation of 40 percent.  
Moreover, 60 percent represents the maximum available benefit 
under Diagnostic Code 5293.  Therefore, none of these Code 
sections can serve as a basis for an increased rating here.  
Moreover, there are no other relevant Diagnostic Codes for 
consideration here.  Indeed, as there is no evidence of 
vertebral fracture, Diagnostic Code 5285 is not for 
application.  Similarly, as the evidence fails to establish 
ankylosis, or demonstrate disability comparable therewith, 
Diagnostic Codes 5286 and 5287 do not apply.

It has already been demonstrated that, under the rating 
schedule as in effect prior to September 23, 2002, an 
evaluation in excess of 60 percent is not possible here.  
Therefore, the Board will immediately consider whether the 
revised version of Diagnostic Code 5293, effective September 
23, 2002, affords a higher rating.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability results in a higher 
combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine status post decompression and discectomy.  
As noted above, one relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  

Upon VA examination in May 2001, the veteran had lumbar 
flexion to 60 degrees.  He had extension to 10 degrees, and 
lateral flexion to 10 degrees bilaterally.  He had left 
rotation to 10 degrees and right rotation to 15 degrees.   

Subsequent VA examination in August 2002 revealed lumbar 
flexion to 40 degrees.  The veteran had extension to 15 
degrees, and lateral flexion to 10 degrees bilaterally.  

Based on the foregoing, the Board finds that the evidence 
establishes no more than moderate limitation of motion under 
Diagnostic Code 5292.  Moreover, in so finding, the Board has 
considered additional functional limitation due to factors 
such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the May 2001 VA examination indicated paraspinal 
tenderness.  At that time, the veteran reported back pain 
with prolonged standing and sitting.  He also stated that his 
back pain prevented him from walking in excess of 300 feet.  
Furthermore, the August 2002 VA examination noted complaints 
of pain at the extremes of motion.  The veteran also reported 
that if he bent or twisted, he would experience back pain for 
days.  Outpatient records also reflect complaints of low back 
pain.  However, there is no objective showing that such pain 
has resulted in additional functional limitation such as to 
enable a finding that the veteran's disability picture is 
most nearly comparable to a 40 percent rating for severe 
limitation of motion under Diagnostic Code 5292.  Indeed, the 
VA examiner in August 2002 could detect no objective evidence 
of weakness, incoordination, fatigability or loss of motion.  
He was unable to estimate functional capacity during flare-
ups.

Therefore, a 20 percent rating for orthopedic manifestations 
of the veteran's low back disability is for application.  
Moreover, no other Diagnostic Codes afford a higher rating 
for his orthopedic manifestations.  Indeed, there is no 
showing of severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, such as to warrant a 40 
percent rating under Diagnostic Code 5295.  No other Code 
sections apply. 

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, Diagnostic Codes 
8522-8530 are potentially applicable.  

VA examination in May 2001 revealed a negative straight leg 
raise.  Subsequent examination in August 2002 noted that 
straight leg raising caused hamstring tightness at 60 degrees 
bilaterally.  Deep tendon reflexes were active and equal in 
the knees and right ankle.  The left ankle reflex was absent.  
No motor weakness or sensory loss was detected in the lower 
extremities.  

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected degenerative disc/joint 
disease status post decompression and discectomy.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 20 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under Diagnostic Code 8520, 8521, 8524, 8525 or 
8526 for the neurologic manifestations.  Obviously, a 20 
percent and 10 percent rating would not be more beneficial to 
the veteran than the 60 percent rating for intervertebral 
disc syndrome under the provisions of Diagnostic Code 5293, 
as in effect in 2001.  Thus, the veteran is not entitled to 
separate evaluations for the orthopedic and neurologic 
manifestations of his low back disability under the revised 
version of Diagnostic Code 5293 during the period in 
question.

The Board observes that, effective February 1, 2003, the 
veteran's disability evaluation for his degenerative disc 
disease of the lumbar spine, status post decompression and 
discectomy was reduced to 20 percent.  He appealed that 
action and thus the propriety of the reduction is a component 
of the issue under appellate review.  Thus, the Board will 
now consider whether the reduction was appropriate.   

The Board notes that, before an evaluation for a service-
connected disability may be reduced or discontinued, the 
procedural requirements of 38 C.F.R. § 3.105(e) must be 
satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that 
a rating proposing the reduction or discontinuance must be 
prepared, setting forth all material facts and reasons for 
the action.  Additionally, the RO must advise the veteran of 
the proposed rating reduction or discontinuance and afford 60 
days in which to present additional evidence showing that 
compensation should be continued at the present evaluation 
level.  Id.  If such additional evidence is not received 
within the 60-day period, the RO is to take final rating 
action and the award is to be reduced or discontinued as set 
forth in the proposal.  Id.

In the present case, the veteran was sent a notice letter 
dated in September 2002.  Such communication fully detailed 
the proposal to reduce his disability evaluation and apprised 
him that he had 60 days to submit additional evidence to show 
that a reduction was not appropriate.  The veteran responded, 
expressing his opinion that his last VA examination was not 
complete, and requesting another examination.  In this 
regard, however, the Board notes that review of the August 
2002 examination shows that the evaluation was thorough.  

In November 2002, after considering additional evidence 
consisting of documents affiliated with the veteran's 
disability claim with the Social Security Administration 
(SSA), the reduction from 60 percent to 20 percent was 
effectuated.  

Based on the foregoing, the Board concludes that the 
procedural requirements regarding proper notification of a 
proposed rating reduction, as outlined in 38 C.F.R. 
§ 3.105(e), were satisfied here.  Therefore, the reduction 
ordered in the February 2003 rating decision is not deemed 
improper on the basis of deficient notice.  

Further regarding rating reductions, the law provides that, 
when a rating has continued for a long period at the same 
level (5 years or more), any rating reduction must be based 
on an examination that is as complete as the examinations 
that formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, 
where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344(a) and 
(b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  
In such cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.

In the present case, the veteran's 60 percent rating, reduced 
to 20 percent in the May 2002 determination on appeal, had 
been in effect for less than 5 years.  As such, the 
requirements under 38 C.F.R. § 3.344(a) and (b) do not apply 
in the instant case.  Nevertheless, the Court has held that 
several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular 
rating has been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry 
as to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations." Brown, 5 
Vet. App. at 421. Thus, in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.

In the present case, the RO essentially determined that the 
veteran's symptomatology had improved, warranting the rating 
reduction.  In considering the history of the veteran's low 
disability, the Board notes that a VA examination in June 
1999 indicated that sensory function was within normal limits 
to pinprick as to all extremities.  Deep tendon reflexes were 
2+ in all extremities and 1+ in both ankles.  Patrick's sign 
was positive on the right side.  When the veteran was next 
examined in May 2001, straight leg raise was negative.  The 
examination did not otherwise address the neurologic 
manifestations of the veteran's low back disability.  
Finally, the August 2002 VA examination that was the basis 
for the rating reduction indicated that straight leg raise 
caused hamstring tightness at 60 degrees bilaterally.  Motor 
and sensory findings were otherwise normal.  

After considering the pertinent medical history, as detailed 
above, the Board finds that the RO's November 2002 rating 
action reducing the veteran's disability evaluation for 
degenerative disc disease status post decompression and 
discectomy from 60 percent to 20 percent did not meet even 
the lessened regulatory standards of 38 C.F.R. § 3.344 and is 
therefore improper.  Specifically, the Board does not find 
any objective demonstration that an improvement in a 
disability has actually occurred.  See Brown, 5 Vet. App. at 
421.  In fact, the August 2002 VA examination revealed some 
difficulty with straight leg raise, which had been entirely 
negative at the previous examination in May 2001.  Thus, by 
at least one measure, it is shown that the veteran's 
neurologic symptomatology did not improve and may in fact 
have worsened.  Moreover, regarding orthopedic findings, the 
August 2002 VA examination showed forward flexion to 40 
degrees, representing a decrease from the previous 
examination in May 2001, at which time the veteran had lumbar 
flexion to 60 degrees.  All other range of motion findings 
were essentially the same, with a slight improvement in 
extension from 10 to 15 degrees between May 2001 and August 
2002.  However, when viewed in total, there is no clear 
improvement in the veteran's overall disability picture as 
demonstrated by the objective evidence of record with 
consideration being given to the criteria provided in 
Diagnostic code 5293 as in effect in 2001 when the 60 percent 
rating was initially assigned.

It must be stressed that the sole question at issue is 
whether the requirements for a reduction of a disability 
evaluation have been satisfied.  Because a historic overview 
of the evidence does not clearly indicate any improvement 
with respect to the veteran's low back disability, the 
reduction was improper and the 60 percent evaluation must be 
restored.  

Having restored the veteran's 60 percent evaluation, the 
Board will further consider whether he is entitled to an 
evaluation in excess of 60 percent.  The Board has already 
explained that the evidence of record does not support a 
grant of separate evaluations for the orthopedic and 
neurologic manifestations of the veteran's low back 
disability under the version of Diagnostic Code 5293 in 
effect from September 23, 2002, until September 26, 2003.  
Thus, the sole question remaining is whether the latest 
amendments to the rating schedule, effective September 26, 
2003, entitle the veteran to a higher evaluation.  

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2006).  Under these relevant 
provisions, lumbosacral strain or spinal stenosis warrant a 
20 percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Finally, unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 
5238 for spinal stenosis; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 60 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 60 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, the 
evidence of record fails to demonstrate unfavorable ankylosis 
of the entire spine.

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 60 
percent evaluation for his service-connected degenerative 
disc disease of the lumbar spine, status post decompression 
and discectomy under the General Rating Formula for Diseases 
and Injuries of the Spine.  

In conclusion, then, the evidence of record fails to support 
an increased rating prior for the veteran's lumbar spine 
disability prior to February 1, 2003.  The competent evidence 
also fails to demonstrate improvement such as to justify the 
rating reduction effectuated in a November 2002 rating 
decision.  As such, the reduction from 60 percent to 20 
percent is found to have been improper, and then 60 percent 
evaluation is restored.  The evidence, however, does not 
support a rating in excess of that amount.  

The Board notes that in reaching the above conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Final considerations-extra-schedular consideration

Finally, the evidence does not reflect that, excluding the 
periods under which the veteran is in receipt of a temporary 
total rating pursuant to 38 U.S.C.A. § 4.30, the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of extra-schedular 
evaluations under 38 C.F.R. § 3.321 (2006) is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right hip, with one-
inch shortening of the right leg, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for degenerative joint disease of the cervical spine 
is denied.

Effective February 1, 2003, restoration of a 60 percent 
rating for degenerative disc disease of the lumbar spine, 
status post decompression is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbar spine, status post 
decompression, is denied.


REMAND

With respect to the veteran's claims of entitlement to 
increased ratings for a fractured right femur with malunion 
and with knee disability and for a fractured right tibia and 
fibula with ankle disability, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, it is observed that the last 
VA examination addressing those conditions occurred in May 
2001.  Moreover, the veteran indicated at his March 2003 
hearing before the RO that his right knee and right ankle 
disabilities were getting worse.  Given this, and because the 
current outpatient treatment reports are not sufficient to 
rate those disabilities, a new examination is necessary.  See 
VAOPGCPREC 11-95 (1995); See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Furthermore, because development of the veteran's right knee 
and ankle claims may result in a change in the veteran's 
disability rating percentage, it could affect the outcome of 
his TDIU claim.  For this reason, the Board finds that the 
TDIU claim is inextricably intertwined with the increased 
ratings claims.  Therefore, a decision as to the issue of 
TDIU will be deferred pending readjucation of the veteran's 
spine claims.  This is in accordance with Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court 
recognized that inextricably intertwined claims should not be 
adjudicated piecemeal. 
 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of his fractured 
right femur with malunion and with knee 
disability, as well as his residuals of a 
fractured right tibia and fibula with 
ankle disability.  All necessary tests 
should be conducted, including complete 
range of motion testing.  The examiner 
should state the extent to which there is 
additional functional limitation due to 
factors such as pain, weakness, 
fatigability, incoordination, and pain on 
movement.  

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


